—Order of the Supreme Court, New York County (Leland DeGrasse, J.), entered October 17, 1991, which denied defendant’s motion for summary judgment, unanimously reversed, on the law, and summary judgment granted dismissing the complaint, without costs. Appeal from an order of the same court, entered on or about May 1, 1992, which denied defendant’s motion for leave *178to reargue or to renew its motion for summary judgment, is dismissed as moot, without costs. The Clerk is directed to enter judgment in favor of defendant-appellant dismissing the complaint.
The notice of claim alleges that plaintiff fell on the stairway of a building owned by defendant and that his fall was occasioned "by reason of a defective, dangerous, wet, slippery and uneven staircase.” However, the notice of claim is devoid of any particulars of the incident, including either the specific defect or its location. The accident took place in a twenty-story building containing two stairways. Plaintiffs failure to supply any details regarding the location of his fall or the nature of the defective condition alleged to have precipitated it deprived defendant of the opportunity to conduct a proper and timely investigation, requiring dismissal of the action (General Municipal Law § 50-e [2]; Lupo v City of New York, 160 AD2d 773). Concur — Sullivan, J. P., Carro, Kupferman and Rubin, JJ.